DETAILED ACTION
The applicant’s Request for Continued Examination filed on July 14, 2022 has been acknowledged. Claim 3 has been canceled. Claims 5-8 have been added. Claims 1, 2, and 4-8, as amended, are currently pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14, 2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, and 4-8 are rejected under 35 U.S.C. 101 because the claimed invention is recites an abstract idea without reciting significantly more. Under the 2019 PEG guidance the claims recite a method of organizing human activity, in this case determining if a maintenance operation has been performed. These elements have been updated in the MPEP in sections 2106.03 through 2106.07. 
Specifically 2106.04(a) states Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II) and Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III). 
As noted in 2106.04(a) certain methods of organizing human activity include commercial interactions and business relations, as it has been a common practice to determine a vehicle warranty fee. As established in the applied Chan reference establishes that creating service contracts is typical part of equipment maintenance and repairs and that the pricing structure is a known part of this business. The steps of periodically acquire history information and update the stored history are merely insignificant extra solution activity steps as discussed by the MPEP 2106.05(g). The step of periodically derive statistical information describes what the derivation is based on but provides no further guidance as to how the derivation is performed. That is the step allows for any possible derivation to determine the statistical information based on the historical information which can be any historical information of the target vehicle. As such the breadth of the limitations allows for any type of vehicle based historical information to be used in any manner to make any type of statistic. The steps of acquiring updated history information is merely data gathering which is insignificant extra solution activity, see MPEP 2106.05(g) and the type of data which is acquired is merely descriptive material as it describes the type of data which is acquired. The deriving of a degree of deterioration of parts allows for any possible derivation to determine the degree of deterioration of any part of the target vehicle based on the historical information which can be any historical information of the target vehicle. As such the breadth of the limitations allows for any type of vehicle based historical information to be used in any manner to make any determination of the degree of deterioration of the parts. The applicant has amended the language to now include that the degree of deterioration is based on the frequency of a type of event and that the degree of deterioration increases as the frequency increases, but this can be any type of event does not establish how the data is used but merely that it is based on this data in any possible way. This is therefore not considered an improvement to the calculation or an improvement to the accuracy, as it allows for any possible manner of performing this derivation. The step of derive a warranty fee describes the type of information being used in the derivation but does not explain how that information is being used to determine or calculate a warranty fee. Again the breadth of the limitation allows for any type of derivation based on the degree of deterioration that has been derived. As such this is not considered to be an improvement or refinement of the calculation but rather any possible form of this calculation including generic calculations. Further the calculations themselves are not used after they are derived. That is the claims perform the calculations and then fail to make use of this data once calculated. As such these are considered to be broad generic calculations based on a set of information, for use in determining warranty fees in any possible way.
The claims have been amended to establish that the fee is greater if the information indicates that the target vehicle has not been inspected for a predetermined period, which is merely establish the factors which result in the fee. As such it is still directed toward the abstract idea. The limitation of output the changed warranty fee is merely displaying data which is insignificant extra solution activity, see MPEP 2106.05(g). The data is still merely calculating a fee and outputting the result and as such still directed toward the abstract idea of organizing human activity.
The limitations of “derive the degree of deterioration of parts of the target vehicle…” and “derive a warranty fee…”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim element precludes the step from practically being performed in the mind, using a computer to merely present and review data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim also recites an abstract idea in the form of a mental process.
This judicial exception is not integrated into a practical application. In particular, the claim 1, only recites the system includes a first server device and second server device, which include processor and memory and are connected through a communication network.  The components in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic gathering and derivation functions) such that it amounts no more than mere instructions to apply the exception using a generic component, as stated above. The claims are broad enough to allow for various ways of collecting the data and making the determinations. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Claim 2 recites that the “the processor derives the degree of deterioration based on a past driving tendency obtained from the history information that has been acquired”, this further outlines the data which is being used but not how that data is actually used. Again, this allows for any possible calculation using this information and as such is not considered to render the claims into a practical application. 
Claims 5 and 6, recite that the “second processor derives the degree of deterioration of the parts based on a portion of the vehicle information related to one of the parts, the portion of the vehicle information having been obtained after a replacement date and time of the one of the parts,” which establishes the data which is used to derive the degree of deterioration but again fails to recite or establish how the derivation is made. As such this is not considered to render the claims into a practical application.
Claims 7 and 8, recite that “the second processor is further programmed to periodically receive the updated history information of the target vehicle; periodically derive a predicted next warranty fee based on the periodically received update history information; and periodically output the predicted next warranty fee” which merely repeats the previous steps but does not establish any specifics as to how the steps are performed. As such this is not considered to render the claims into a practical application.
As such when considered individually or in combination the limitations to not amount to a practical application and as such the claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schick et al. (WO 01/84506 A2) hereafter Schick, in view of Chan et al. (US 2008/0177613 A1) hereafter Chan, further  in view of Baeza et al. (US 2006/0129444 A1) hereafter Baeza, further in view of Kelly et al. (US 2004/0243619 A1) hereafter Kelly.
As per claim 1, Schick discloses a system comprising:
	a first server device connected to a communication network (Page 18, line 3 through Page 19, line 13; discloses monitoring stations which contains a processor, memory, communications devices and software capable of carrying out the functions. Page 12, lines 1-14; discloses that the information is communicated over a communications network such as the Internet), the first server device including:
		a memory storing history information of a plurality of vehicles (Page 18, line 3 through Page 19, line 13; discloses monitoring stations which contains a processor, memory, communications devices and software capable of carrying out the functions), the stored history information including vehicle information and maintenance information of each of the vehicles (Page 13, lines 6-12; discloses that the database stores history information including information specific to the vehicle including inspection reports, maintenance records and design information); and
		a first processor (Page 18, line 3 through Page 19, line 13; discloses monitoring stations which contains a processor, memory, communications devices and software capable of carrying out the functions) programmed to
			periodically acquire additional history information of the plurality of vehicles via the communication network, the acquired additional history information including sensor values from sensors of each respective vehicle (Page 11, lines 17-29; discloses the monitoring and diagnostic service center receives information periodically or in real time from sensors on the vehicles being tracked. Page 12, line 30 through Page 13, line 12; discloses that history information is received and used to update the database such as service or maintenance information. This is done across the communication network as shown on Page 12, lines 1-14);
			update the stored history information each time the additional history information is acquired (Page 13, lines 6-12; discloses that the information is updated as new information becomes available for the specific vehicle); and
			periodically derive statistical information based on the updated history information, the statistical information including an updated reference value (Page 13, lines 20-25; discloses that statistical data is calculated to aid in the analysis of the operating parameters of the vehicles). 
Schick however fails to explicitly disclose a second server device connected to the communication network, the second server device including: a second processor programmed to acquire the updated history information of a target vehicle of the plurality of vehicles and the statistical information from the first server device via the communication network, the acquired updated history information including a frequency of a type of event; derive a degree of deterioration of parts of the target vehicle based on the acquired updated history information and the acquired statistical information, the degree of deterioration of the parts being derived based on the frequency such that the degree of deterioration of the parts increases as the frequency increases; derive a warranty fee for a warranty on the parts of the target vehicle according to the derived degree of deterioration of the parts such that the warranty fee increases as the derived degree of deterioration of the parts increases; change the derived warranty fee, based on the maintenance information included in the acquired updated history information of the target vehicle, such that the changed warranty fee is greater than the derived warranty fee when the maintenance information indicates that the target vehicle has not been inspected for a predetermined period; and output, via the communications network, the changed warranty fee to a terminal device for presentation of the changed warranty fee.
	Chan, which like Schick talks about predictive maintenance and implementing warranties, teaches it is known to have different services specifically a first and a second server device connected to the communication network, the second server device including: a second processor programmed to acquire the updated history information of a target vehicle of the plurality of vehicles and the statistical information from the first server device via the communication network, the acquired updated history information including a frequency of a type of event (Page 2, paragraphs [0027]-[0029]; teach that there are two servers, the first is on the customer or client side which collects the sensor data similar to what is shown in Schick. The second server is on the maintenance company side. These servers are in communication with each other through a communication network again similar to what is shown in Schick. The maintenance company server receives the updated history information for the vehicles over the communication network and uses this information to estimate the life expectancy of the customer’s system. Page 2, paragraphs [0020]-[0024] and [0030], Page 3, paragraphs [0031]-[0038] and Page 4, paragraphs [0051]-[0054]; teaches that like Schick it is known to monitor components using sensors to determine their actual usage. That is real time component usage data is repeatedly obtained over the lifetime of the component and used to adjust mean time to failure, as shown in paragraph [0034]. The load on each component is considered, along with environmental conditions, and other variations such as power fluctuations. The system uses testing data, historical failure data and real time monitoring to analyze component usage and temperature cycles. The system utilizes the specific usage patterns and operating conditions for each customer and their components and uses this data to make more accurate predictions of the system and its components);
	derive a degree of deterioration of parts of the target vehicle based on the acquired updated history information and the acquired statistical information, the degree of deterioration of the parts being derived based on the frequency such that the degree of deterioration of the parts increases as the frequency increases (Page 4, paragraph [0047]; teaches that the number of events in a cycle or period is what is considered for determining the effective on the component, which is the same as frequency. Thus the more often the component is used the more it deteriorates);
	derive a warranty fee for a warranty on the parts of the target vehicle according to the derived degree of deterioration of the parts such that the warranty fee increases as the derived degree of deterioration of the parts increases (Page 4, paragraphs [0051]-[0053]; teaches that the derived degree of deterioration based on actual use is used to adjust but the schedule for maintenance and adjust the cost of servicing the vehicle. That is the more often it is used, the more it needs to be serviced and the pricing model is increased to reflect those changes);
	output, via the communications network, the changed maintenance information to a terminal device for presentation of the changed maintenance information (Page 3, paragraph [0038]; teaches that the system can display a reliability dashboard which includes the reliability information as well as the failure rate information. The system can also display the maintenance and repair schedules. Since Schick already makes determinations of vehicle maintenance and the condition of a warranty, it would have been obvious as shown in Chan to adjust the fees of the warranty based on the actual usage which is already recorded in both Schick and Chan. As stated in Chan this allows the system to tailor the cost of the warranty based on the actual usage. This would allow for more efficient pricing and increase customer satisfaction).
Schick discloses a system/method which collects actual usage data from components to determine their time of failure. This information is used to alert the users about possible failures and necessary repairs. Schick also can use the collected information to determine if the warranty should be extended. 
The sole difference between the Schick reference and the claimed subject matter is that the Schick reference does not disclose using the collected data to derive or calculate a warranty fee based on the actual usage.
	The Chan reference, which like Schick talks about collecting actual usage data, teaches it is known to utilize this information to derive the warranty fee and adjust maintenance schedules. Chan establishes that the use of this data to calculate the warranty fee was known in the prior at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of using the usage data to determine the warranty condition as shown in Schick with using the same usage data to determine warranty fee as shown explicitly in Chan.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
	Therefore, from this teaching of Chan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method monitoring the actual usage of an asset provided by Schick, with the usage data being used to derive the warranty fees as taught by Chan, for the purposes of more efficient pricing and increased customer satisfaction. Since Schick already makes determinations of vehicle maintenance and the condition of a warranty, it would have been obvious as shown in Chan to adjust the fees of the warranty based on the actual usage which is already recorded in both Schick and Chan. As stated in Chan this allows the system to tailor the cost of the warranty based on the actual usage. This would allow for more efficient pricing and increase customer satisfaction.
	The combination however fails to change the derived warranty fee, based on the maintenance information included in the acquired updated history information of the target vehicle, such that the changed warranty fee is greater than the derived warranty fee when the maintenance information indicates that the target vehicle has not been inspected for a predetermined period and outputting the changed warranty fee.
	Baeza, which like the combination talks about having vehicles serviced, teaches it is known to change the derived fee, based on the maintenance information included in the acquired updated history information of the target vehicle, such that the changed fee is greater than the derived fee when the maintenance information indicates that the target vehicle has not been serviced for a predetermined period; and to output the fee information (Page 5, paragraph [0048]; teaches scheduling vehicle service for a predetermined period of time. Page 7, paragraph [0065], Page 8, paragraphs [0068] and [0073] and Page 9, paragraph [0074]; teaches that it is known to monitor the scheduled services and if the customer schedules the service and does not have the vehicle serviced in a predetermined period of time they are charged a penalty fee. Thus the fee is greater than prior fees for maintenance as it is on top of the normal service charge. This information is displayed to the customer or client. Since the combination already discusses adjusting fees it would have been obvious to charge fees for the customer or client not adhering to the schedule as shown in Baeza. As shown in Baeza this encourages the users to stick to the schedule).
Schick discloses a system/method which collects actual usage data from components to determine their time of failure. This information is used to alert the users about possible failures and necessary repairs. Schick also can use the collected information to determine if the warranty should be extended. The Chan reference teaches it is known to utilize this information to derive the warranty fee and adjust maintenance schedules. The combination however fails to show adjusting the fee based on the vehicle not being serviced at a predetermined time period.
Baeza, which like the combination talks about servicing vehicles, teaches it is known to charge fees for a client or customer not making the scheduled appointment for the vehicle. Baeza establishes that this type of fee was known in the prior art at the time of the invention.
It would have been obvious to one of ordinary skill in the art to include in the vehicle monitoring and servicing system of Schick and Chan the ability to charge the customer additional or greater fees for failure to keep with predetermined schedules for service as taught by Baeza since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Baeza, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method monitoring the actual usage of an asset provided by Schick and Chan, with the ability to charge the customer additional or greater fees for failure to keep with predetermined schedules for service as taught by Baeza, for the purposes of encouraging the client or customer to stick to the scheduled service. Since the combination already discusses adjusting fees it would have been obvious to charge fees for the customer or client not adhering to the schedule as shown in Baeza. As shown in Baeza this encourages the users to stick to the schedule.
The combination fails to explicitly disclose that the specific service includes vehicle inspection.
Kelly, which like the combination talks about servicing the vehicles, teaches it is known for the scheduled appointment to be for specific service such as inspection and replacement of parts (Page 5, paragraph [0057]; teaches that it is known to send service reminders and for the vehicle service to include inspections. Since Baeza already sets up vehicle appointments for specific services it would have been obvious those services can include inspections as shown in Kelly as this is a known type of vehicle service and as shown in Kelly the client would be reminded of).
Schick discloses a system/method which collects actual usage data from components to determine their time of failure. This information is used to alert the users about possible failures and necessary repairs. Schick also can use the collected information to determine if the warranty should be extended. The Chan reference teaches it is known to utilize this information to derive the warranty fee and adjust maintenance schedules. Baeza teaches it is known to charge fees for a client or customer not making the scheduled appointment for the vehicle.
The sole difference between the combination and the claimed subject matter is that the combination does not disclose using the service includes vehicle inspection.
	The Kelly reference which like the combination talks about vehicle servicing teaches it is known for those services to include vehicle inspections. Kelly establishes that this type of vehicle service was known in the prior at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of services shown in Schick, Chan and Baeza with the services include vehicle inspection as shown explicitly in Chan.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Kelly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method monitoring the actual usage of an asset provided by Schick, Chan and Baeza, with the vehicle service being an inspection as taught by Kelly, for the purposes of scheduling and carrying out known vehicle services. Since Baeza already sets up vehicle appointments for specific services it would have been obvious those services can include inspections as shown in Kelly as this is a known type of vehicle service and as shown in Kelly the client would be reminded of.
	As per claim 2, the combination of Schick, Chan, Baeza and Kelly teaches the above-enclosed invention; Schick further discloses wherein the processor derives the degree of deterioration of the parts based on a past driving tendency obtained from the acquired updated history information (Page 31, lines 23-27; discloses that the driving tendency and usage are calculated by the system. Page 37, lines 23-26; discloses that the system can used the condition-based service and monitoring and diagnostic services to extend or adjust the warranty period, and this is based on how the vehicle is utilized. Page 39, table 3 and table 4; establishes actual asset usage history such as number of starts, hours of types of driving, load cycles, speed, braking including the number of times and the amount of force, total mileage etc. It also tracks the calculated parameters such as acceleration, deceleration/braking level, fuel use etc. Page 40, table 5; discloses maintenance/service history. Page 41, lines 12-18; discloses that this usage information can be used to determine the degree of deterioration of the vehicle and with the maintenance information the system can determine the overall value of the vehicle after a period of time).
	Chan further teaches wherein the second processor derives the degree of deterioration of the parts based on a past usage obtained from the acquired updated history information (Page 2, paragraphs [0020]-[0024] and [0030], Page 3, paragraphs [0031]-[0038] and Page 4, paragraphs [0051]-[0054]; teaches that like Schick it is known to monitor components using sensors to determine their actual usage. That is real time component usage data is repeatedly obtained over the lifetime of the component and used to adjust mean time to failure, as shown in paragraph [0034]. The load on each component is considered, along with environmental conditions, and other variations such as power fluctuations. The system uses testing data, historical failure data and real time monitoring to analyze component usage and temperature cycles. The system utilizes the specific usage patterns and operating conditions for each customer and their components and uses this data to make more accurate predictions of the system and its components).
	As per claim 4, Schick discloses an information processing method (Abstract discloses that the method and system is for collecting data regarding a plurality of remote assets, this data is used to develop a historical information regarding the actual usage of each remote asset) comprising:
	periodically acquiring, using a first server device connected to a communication network and including a first processor and a memory storing history information of a plurality of vehicles, the stored history information including vehicle information and maintenance information of each of the vehicles, additional history information of the plurality of vehicles via the communication network, the acquired additional history information including sensor values from sensors of each respective vehicle (Page 13, lines 6-12; discloses that the database stores history information including information specific to the vehicle including inspection reports, maintenance records and design information. Page 18, line 3 through Page 19, line 13; discloses monitoring stations which contains a processor, memory, communications devices and software capable of carrying out the functions. Page 11, lines 17-29; discloses the monitoring and diagnostic service center receives information periodically or in real time from sensors on the vehicles being tracked. Page 12, line 30 through Page 13, line 12; discloses that history information is received and used to update the database such as service or maintenance information. This is done across the communication network as shown on Page 12, lines 1-14);
	updating, using the first processor, the stored history information each time the additional history information is acquired (Page 13, lines 6-12; discloses that the information is updated as new information becomes available for the specific vehicle);
	periodically deriving, using the first processor, statistical information based on the updated history information, the statistical information including an updated reference value (operating parameters of the vehicles);
Schick however fails to explicitly disclose acquiring, using a second processor of a second server device, the updated history information of a target vehicle of the plurality of vehicles and the statistical information from the first server device via the communication network, the acquired updated history information including a frequency of a type of event; deriving, using the second processor, a degree of deterioration of parts of the target vehicle based on the acquired updated history information and the acquired statistical information, the degree of deterioration of the parts being derived based on the frequency such that the degree of deterioration of the parts increases as the frequency increases; deriving, using the second processor, a warranty fee for a warranty on the parts of the target vehicle according to the derived degree of deterioration of the parts such that the warranty fee increases as the derived degree of deterioration of the parts increases; changing, using the second processor, the derived warranty fee, based on the maintenance information included in the acquired updated history information of the target vehicle, such that the changed warranty fee is greater than the derived warranty fee when the maintenance information indicates that the target vehicle has not been inspected for predetermined period; and outputting, via the communications network and using the second processor, the changed warranty fee to a terminal device for presentation of the changed warranty fee.
Chan, which like Schick talks about predictive maintenance and implementing warranties, teaches it is known to have different services specifically a first and a second server device connected to the communication network, acquiring, using a second processor of a second server device, the updated history information of a target vehicle of the plurality of vehicles and the statistical information from the first server device via the communication network, the acquired updated history information including a frequency of a type of event (Page 2, paragraphs [0027]-[0029]; teach that there are two servers, the first is on the customer or client side which collects the sensor data similar to what is shown in Schick. The second server is on the maintenance company side. These servers are in communication with each other through a communication network again similar to what is shown in Schick. The maintenance company server receives the updated history information for the vehicles over the communication network and uses this information to estimate the life expectancy of the customer’s system. Page 2, paragraphs [0020]-[0024] and [0030], Page 3, paragraphs [0031]-[0038] and Page 4, paragraphs [0051]-[0054]; teaches that like Schick it is known to monitor components using sensors to determine their actual usage. That is real time component usage data is repeatedly obtained over the lifetime of the component and used to adjust mean time to failure, as shown in paragraph [0034]. The load on each component is considered, along with environmental conditions, and other variations such as power fluctuations. The system uses testing data, historical failure data and real time monitoring to analyze component usage and temperature cycles. The system utilizes the specific usage patterns and operating conditions for each customer and their components and uses this data to make more accurate predictions of the system and its components);
	deriving, using the second processor, a degree of deterioration of parts of the target vehicle based on the acquired updated history information and the acquired statistical information, the degree of deterioration of the parts being derived based on the frequency such that the degree of deterioration of the parts increases as the frequency increases (Page 4, paragraph [0047]; teaches that the number of events in a cycle or period is what is considered for determining the effective on the component, which is the same as frequency. Thus the more often the component is used the more it deteriorates);
	deriving, using the second processor, a warranty fee for a warranty on the parts of the target vehicle according to the derived degree of deterioration of the parts such that the warranty fee increases as the derived degree of deterioration of the parts increases (Page 4, paragraphs [0051]-[0053]; teaches that the derived degree of deterioration based on actual use is used to adjust but the schedule for maintenance and adjust the cost of servicing the vehicle. That is the more often it is used, the more it needs to be serviced and the pricing model is increased to reflect those changes);
	outputting, via the communications network and using the second processor, the changed maintenance information to a terminal device for presentation of the changed maintenance information (Page 3, paragraph [0038]; teaches that the system can display a reliability dashboard which includes the reliability information as well as the failure rate information. The system can also display the maintenance and repair schedules. Since Schick already makes determinations of vehicle maintenance and the condition of a warranty, it would have been obvious as shown in Chan to adjust the fees of the warranty based on the actual usage which is already recorded in both Schick and Chan. As stated in Chan this allows the system to tailor the cost of the warranty based on the actual usage. This would allow for more efficient pricing and increase customer satisfaction).
Schick discloses a system/method which collects actual usage data from components to determine their time of failure. This information is used to alert the users about possible failures and necessary repairs. Schick also can use the collected information to determine if the warranty should be extended. 
The sole difference between the Schick reference and the claimed subject matter is that the Schick reference does not disclose using the collected data to derive or calculate a warranty fee based on the actual usage.
	The Chan reference, which like Schick talks about collecting actual usage data, teaches it is known to utilize this information to derive the warranty fee and adjust maintenance schedules. Chan establishes that the use of this data to calculate the warranty fee was known in the prior at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of using the usage data to determine the warranty condition as shown in Schick with using the same usage data to determine warranty fee as shown explicitly in Chan.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
	Therefore, from this teaching of Chan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method monitoring the actual usage of an asset provided by Schick, with the usage data being used to derive the warranty fees as taught by Chan, for the purposes of more efficient pricing and increased customer satisfaction. Since Schick already makes determinations of vehicle maintenance and the condition of a warranty, it would have been obvious as shown in Chan to adjust the fees of the warranty based on the actual usage which is already recorded in both Schick and Chan. As stated in Chan this allows the system to tailor the cost of the warranty based on the actual usage. This would allow for more efficient pricing and increase customer satisfaction.
The combination however fails to changing, using the second processor, the derived warranty fee, based on the maintenance information included in the acquired updated history information of the target vehicle, such that the changed warranty fee is greater than the derived warranty fee when the maintenance information indicates that the target vehicle has not been inspected for predetermined period and outputting the changed warranty fee.
Baeza, which like the combination talks about having vehicles serviced, teaches it is known to change the derived fee, based on the maintenance information included in the acquired updated history information of the target vehicle, such that the changed fee is greater than the derived fee when the maintenance information indicates that the target vehicle has not been serviced for a predetermined period; and to output the fee information (Page 5, paragraph [0048]; teaches scheduling vehicle service for a predetermined period of time. Page 7, paragraph [0065], Page 8, paragraphs [0068] and [0073] and Page 9, paragraph [0074]; teaches that it is known to monitor the scheduled services and if the customer schedules the service and does not have the vehicle serviced in a predetermined period of time they are charged a penalty fee. Thus the fee is greater than prior fees for maintenance as it is on top of the normal service charge. This information is displayed to the customer or client. Since the combination already discusses adjusting fees it would have been obvious to charge fees for the customer or client not adhering to the schedule as shown in Baeza. As shown in Baeza this encourages the users to stick to the schedule).
Schick discloses a system/method which collects actual usage data from components to determine their time of failure. This information is used to alert the users about possible failures and necessary repairs. Schick also can use the collected information to determine if the warranty should be extended. The Chan reference teaches it is known to utilize this information to derive the warranty fee and adjust maintenance schedules. The combination however fails to show adjusting the fee based on the vehicle not being serviced at a predetermined time period.
Baeza, which like the combination talks about servicing vehicles, teaches it is known to charge fees for a client or customer not making the scheduled appointment for the vehicle. Baeza establishes that this type of fee was known in the prior art at the time of the invention.
It would have been obvious to one of ordinary skill in the art to include in the vehicle monitoring and servicing system of Schick and Chan the ability to charge the customer additional or greater fees for failure to keep with predetermined schedules for service as taught by Baeza since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Baeza, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method monitoring the actual usage of an asset provided by Schick and Chan, with the ability to charge the customer additional or greater fees for failure to keep with predetermined schedules for service as taught by Baeza, for the purposes of encouraging the client or customer to stick to the scheduled service. Since the combination already discusses adjusting fees it would have been obvious to charge fees for the customer or client not adhering to the schedule as shown in Baeza. As shown in Baeza this encourages the users to stick to the schedule.
The combination fails to explicitly disclose that the specific service includes vehicle inspection.
Kelly, which like the combination talks about servicing the vehicles, teaches it is known for the scheduled appointment to be for specific service such as inspection and replacement of parts (Page 5, paragraph [0057]; teaches that it is known to send service reminders and for the vehicle service to include inspections. Since Baeza already sets up vehicle appointments for specific services it would have been obvious those services can include inspections as shown in Kelly as this is a known type of vehicle service and as shown in Kelly the client would be reminded of).
Schick discloses a system/method which collects actual usage data from components to determine their time of failure. This information is used to alert the users about possible failures and necessary repairs. Schick also can use the collected information to determine if the warranty should be extended. The Chan reference teaches it is known to utilize this information to derive the warranty fee and adjust maintenance schedules. Baeza teaches it is known to charge fees for a client or customer not making the scheduled appointment for the vehicle.
The sole difference between the combination and the claimed subject matter is that the combination does not disclose using the service includes vehicle inspection.
	The Kelly reference which like the combination talks about vehicle servicing teaches it is known for those services to include vehicle inspections. Kelly establishes that this type of vehicle service was known in the prior at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of services shown in Schick, Chan and Baeza with the services include vehicle inspection as shown explicitly in Chan.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Kelly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method monitoring the actual usage of an asset provided by Schick, Chan and Baeza, with the vehicle service being an inspection as taught by Kelly, for the purposes of scheduling and carrying out known vehicle services. Since Baeza already sets up vehicle appointments for specific services it would have been obvious those services can include inspections as shown in Kelly as this is a known type of vehicle service and as shown in Kelly the client would be reminded of.
As per claim 7, the combination of Schick, Chan, Baeza and Kelly teaches the above-enclosed invention; Chan further teaches wherein the second processor is further programmed to
	periodically receive the updated history information of the target vehicle (Page 3, paragraph [0034]-[0035]; teaches that the system monitors the condition of each component repeatedly over the lifetime of the component. This is done to adjust the failure rate and project the maintenance and repair schedule);
	periodically derive a predicted next warranty fee based on the periodically received update history information (Page 4, paragraphs [0051]-[0053]; teaches adjusting the warranty fee as the information is updated to better reflect future maintenance); and
	periodically output the predicted next maintenance information (Page 3, paragraph [0038]; teaches that the system can display a reliability dashboard which includes the reliability information as well as the failure rate information. The system can also display the maintenance and repair schedules. Since Schick already makes determinations of vehicle maintenance and the condition of a warranty, it would have been obvious as shown in Chan to adjust the fees of the warranty based on the actual usage which is already recorded in both Schick and Chan. As stated in Chan this allows the system to tailor the cost of the warranty based on the actual usage. This would allow for more efficient pricing and increase customer satisfaction).
Baeza further teaches outputting the fee information (Page 5, paragraph [0048]; teaches scheduling vehicle service for a predetermined period of time. Page 7, paragraph [0065], Page 8, paragraphs [0068] and [0073] and Page 9, paragraph [0074]; teaches that it is known to monitor the scheduled services and if the customer schedules the service and does not have the vehicle serviced in a predetermined period of time they are charged a penalty fee. Thus the fee is greater than prior fees for maintenance as it is on top of the normal service charge. This information is displayed to the customer or client).
	As per claim 8, the combination of Schick, Chan, Baeza and Kelly teaches the above-enclosed invention; Chan further teaches periodically receiving, using the second processor, the updated history information of the target vehicle (Page 3, paragraph [0034]-[0035]; teaches that the system monitors the condition of each component repeatedly over the lifetime of the component. This is done to adjust the failure rate and project the maintenance and repair schedule);
	periodically deriving, using the second  processor, a predicted next warranty fee based on the periodically received update history information (Page 4, paragraphs [0051]-[0053]; teaches adjusting the warranty fee as the information is updated to better reflect future maintenance); and
	periodically outputting the next predicted maintenance information (Page 3, paragraph [0038]; teaches that the system can display a reliability dashboard which includes the reliability information as well as the failure rate information. The system can also display the maintenance and repair schedules. Since Schick already makes determinations of vehicle maintenance and the condition of a warranty, it would have been obvious as shown in Chan to adjust the fees of the warranty based on the actual usage which is already recorded in both Schick and Chan. As stated in Chan this allows the system to tailor the cost of the warranty based on the actual usage. This would allow for more efficient pricing and increase customer satisfaction).
Baeza further teaches outputting the fee information (Page 5, paragraph [0048]; teaches scheduling vehicle service for a predetermined period of time. Page 7, paragraph [0065], Page 8, paragraphs [0068] and [0073] and Page 9, paragraph [0074]; teaches that it is known to monitor the scheduled services and if the customer schedules the service and does not have the vehicle serviced in a predetermined period of time they are charged a penalty fee. Thus the fee is greater than prior fees for maintenance as it is on top of the normal service charge. This information is displayed to the customer or client).
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schick et al. (WO 01/84506 A2) hereafter Schick, in view of Chan et al. (US 2008/0177613 A1) hereafter Chan, further  in view of Baeza et al. (US 2006/0129444 A1) hereafter Baeza, further in view of Kelly et al. (US 2004/0243619 A1) hereafter Kelly, further in view of Kamisuwa et al. (US 2008/0002995 A1) hereafter Kamisuwa.
As per claim 5, the combination of Schick, Chan, Baeza and Kelly teaches the above-enclosed invention; Chan further teaches wherein the second processor derives the degree of deterioration of the parts based on a portion of the vehicle information related to one of the parts (Page 2, paragraphs [0027]-[0029]; teach that there are two servers, the first is on the customer or client side which collects the sensor data similar to what is shown in Schick. The second server is on the maintenance company side. These servers are in communication with each other through a communication network again similar to what is shown in Schick. The maintenance company server receives the updated history information for the vehicles over the communication network and uses this information to estimate the life expectancy of the customer’s system. Page 2, paragraphs [0020]-[0024] and [0030], Page 3, paragraphs [0031]-[0038] and Page 4, paragraphs [0051]-[0054]; teaches that like Schick it is known to monitor components using sensors to determine their actual usage. That is real time component usage data is repeatedly obtained over the lifetime of the component and used to adjust mean time to failure, as shown in paragraph [0034]).
	The combination however fails to explicitly disclose the portion of the vehicle information having been obtained after a replacement date and time of the one of the parts.
	Kamisuwa, which like the combination talks about servicing vehicles, teaches it is known to update the vehicle information after the replacement date and time of the one of the parts (Page 5, paragraph [0071]; teaches that as parts are replaced a new failure time is calculated for the replaced parts. Additionally the parts that have not been replaced their times are updated. Since Chan is also updating values over time it would have been obvious that when parts are replaced those values would have to be adjusted as the time to failure has changed as shown in Kamisuwa).
Schick discloses a system/method which collects actual usage data from components to determine their time of failure. This information is used to alert the users about possible failures and necessary repairs. Schick also can use the collected information to determine if the warranty should be extended. The Chan reference teaches it is known to utilize this information to derive the warranty fee and adjust maintenance schedules. Baeza teaches it is known to charge fees for a client or customer not making the scheduled appointment for the vehicle. Kelly teaches it is known for services to include vehicle inspections. The combination however fails to show updating the vehicle information after the replacement data and time of the one of the parts.
Kamisuwa, which like the combination talks about servicing vehicles, teaches it is known to update vehicle information after the replacement data and time of the one of the parts. Kamisuwa establishes updating vehicle information after part replacement was known in the prior art at the time of the invention.
It would have been obvious to one of ordinary skill in the art to include in the vehicle monitoring and servicing system of Schick, Chan, Baeza and Kelly the ability to charge the customer additional or greater fees for failure to keep with predetermined schedules for service as taught by Kamisuwa since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Kamisuwa, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method monitoring the actual usage of an asset provided by Schick, Chan, Baeza and Kelly, with the ability to charge the customer additional or greater fees for failure to keep with predetermined schedules for service as taught by Kamisuwa, for the purposes of keeping the vehicle maintenance data up to date. Since Chan is also updating values over time it would have been obvious that when parts are replaced those values would have to be adjusted as the time to failure has changed as shown in Kamisuwa.
	As per claim 6, the combination of Schick, Chan, Baeza and Kelly teaches the above-enclosed invention; Chan further teaches wherein the deriving of the degree of deterioration of the parts, using the second processor, is based on a portion of the vehicle information related to one of the parts (Page 2, paragraphs [0027]-[0029]; teach that there are two servers, the first is on the customer or client side which collects the sensor data similar to what is shown in Schick. The second server is on the maintenance company side. These servers are in communication with each other through a communication network again similar to what is shown in Schick. The maintenance company server receives the updated history information for the vehicles over the communication network and uses this information to estimate the life expectancy of the customer’s system. Page 2, paragraphs [0020]-[0024] and [0030], Page 3, paragraphs [0031]-[0038] and Page 4, paragraphs [0051]-[0054]; teaches that like Schick it is known to monitor components using sensors to determine their actual usage. That is real time component usage data is repeatedly obtained over the lifetime of the component and used to adjust mean time to failure, as shown in paragraph [0034]). 
The combination however fails to explicitly disclose the portion of the vehicle information having been obtained after a replacement date and time of the one of the parts.
	Kamisuwa, which like the combination talks about servicing vehicles, teaches it is known to update the vehicle information after the replacement date and time of the one of the parts (Page 5, paragraph [0071]; teaches that as parts are replaced a new failure time is calculated for the replaced parts. Additionally the parts that have not been replaced their times are updated. Since Chan is also updating values over time it would have been obvious that when parts are replaced those values would have to be adjusted as the time to failure has changed as shown in Kamisuwa).
Schick discloses a system/method which collects actual usage data from components to determine their time of failure. This information is used to alert the users about possible failures and necessary repairs. Schick also can use the collected information to determine if the warranty should be extended. The Chan reference teaches it is known to utilize this information to derive the warranty fee and adjust maintenance schedules. Baeza teaches it is known to charge fees for a client or customer not making the scheduled appointment for the vehicle. Kelly teaches it is known for services to include vehicle inspections. The combination however fails to show updating the vehicle information after the replacement data and time of the one of the parts.
Kamisuwa, which like the combination talks about servicing vehicles, teaches it is known to update vehicle information after the replacement data and time of the one of the parts. Kamisuwa establishes updating vehicle information after part replacement was known in the prior art at the time of the invention.
It would have been obvious to one of ordinary skill in the art to include in the vehicle monitoring and servicing system of Schick, Chan, Baeza and Kelly the ability to charge the customer additional or greater fees for failure to keep with predetermined schedules for service as taught by Kamisuwa since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Kamisuwa, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method monitoring the actual usage of an asset provided by Schick, Chan, Baeza and Kelly, with the ability to charge the customer additional or greater fees for failure to keep with predetermined schedules for service as taught by Kamisuwa, for the purposes of keeping the vehicle maintenance data up to date. Since Chan is also updating values over time it would have been obvious that when parts are replaced those values would have to be adjusted as the time to failure has changed as shown in Kamisuwa.

Response to Arguments
Applicant's arguments filed July 14, 2022 have been fully considered but they are not persuasive. 
In response to the applicant’s arguments on pages 6-10 regarding the 101 rejections specifically that, “With respect to Step 2A Prong One, the claims are not directed to an abstract idea. First, independent claims 1 and 4 do not do not recite any human activity or control thereof. MPEP § 2106.04(a)(2)(II)(C) provides that the phrase "certain methods of organizing human activity ... is limited to activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior and relationships or interactions between people, and is not to be expanded beyond these enumerated sub-groupings." While the claims recite deriving and changing a warranty fee, such deriving and changing of the warranty fee are not "managing personal behavior and relationships or interactions between people" because the claims do not require any action by a person or people.”
	“Second, independent claims 1 and 4 do not do not recite a mental process. The Subject Matter Eligibility Examples published with the USPTO's 2019 Guidance explain that Example 37, claim 2, does not recite a mental process because "the claimed step of determining the amount of use of each icon by tracking how much memory has been allocated to each application associated with each icon over a predetermined period of time is not practically performed in the human mind, at least because it requires a processor accessing computer memory."”
	“Independent claims 1 and 4 now recite, in terms of claim 1, "a first server device connected to a communication network, the first server device including: a memory storing history information of a plurality of vehicles, the stored history information including vehicle information and maintenance information of each of the vehicles; and a first processor programmed to periodically acquire additional history information of the plurality of vehicles via the communication network, the acquired additional history information including sensor values from sensors of each respective vehicle; update the stored history information each time the additional history information is acquired; and periodically derive statistical information based on the updated history information, the statistical information including an updated reference value." Clearly the claims recite (i) storing data in the memory and (ii) updating the stored data by a processor. In other words, claims 1 and 4 recite reading and writing data to a memory by a processor.”
	“Thus, claims 1 and 4 are not directed to a mental process because the claims require "a processor accessing computer memory" (Example 37, claim 2) such as when "[updating] the stored history information each time the additional history information is acquired," which cannot be done "in the mind" as confirmed by the USPTO in Example 37. Accordingly, claims 1 and 4 do not recite an abstract idea under Prong 1 of the 2019 PEG. For at least these first reasons with respect to Step 2A Prong One, Applicant respectfully requests withdrawal of the rejection under 35 USC § 101.”
	“Although it is unnecessary to proceed to analysis under Step 2A Prong Two, Applicant will explain why independent claims 1 and 4 are not directed to an abstract idea. A claim that recites an abstract idea is not directed to the abstract idea if the claim as a whole integrates the recited abstract idea into a practical application (see MPEP § 2106.04(d)). A claim indicative of an improvement to the function of a computer, or an improvement to other technology or technical field, integrates any recited judicial exception into a practical application (see MPEP § 2106.04(d)(l)). Indeed, MPEP § 2106.04(d)(l) provides that "[one] way to demonstrate such integration is when the claimed invention improves the functioning of a computer or improves another technology or technical field."”
	“Independent claims 1 and 4 are not directed to an abstract idea because the independent claims improve the technical field of computer-based determination of a warranty fee. Thus, Applicant respectfully submits that claims 1 and 4 are directed to eligible subject matter under Step 2A Prong Two, as explained below.”
	“First, paragraphs [0004]-[0010] of the publication provide sufficient details such that one of ordinary skill in the art would recognize that the independent claims provide an improvement to computer related technology. As explained in paragraphs [0004] of the publication, conventional systems can merely set a single price for a vehicle based on air volume displacement of a vehicle, and are unable to set a warranty fee in accordance with a condition of the vehicle. As described in paragraphs [0005]-[0010] of the publication, the features of independent claims 1 and 4 are directed to a clear improvement to conventional systems because the independent claims are directed to setting a warranty fee in accordance with a condition of the vehicle using a unique sensor-based system. Thus, the application provides sufficient details such that one of ordinary skill in the art would recognize that the independent claims provide an improvement to computer-based determination of a warranty fee based on a condition of a vehicle.”
	“Second, claims 1 and 4 recite features that provide the improvement described in the application. For example, the independent claims now recite additional features including, in terms of claim 1, a processor programmed to (i) "a first server device connected to a communication network, the first server device including: a memory storing history information of a plurality of vehicles, the stored history information including vehicle information and maintenance information of each of the vehicles; and a first processor programmed to periodically acquire additional history information of the plurality of vehicles via the communication network, the acquired additional history information including sensor values from sensors of each respective vehicle; update the stored history information each time the additional history information is acquired; and periodically derive statistical information based on the updated history information, the statistical information including an updated reference value," and (ii) "a second server device connected to the communication network, the second server device including: a second processor programmed to acquire the updated history information of a target vehicle of the plurality of vehicles and the statistical information from the first server device via the communication network, the acquired updated history information including a frequency of a type of event; derive a degree of deterioration of parts of the target vehicle based on the acquired updated history information and the acquired statistical information, the degree of deterioration of the parts being derived based on the frequency such that the degree of deterioration of the parts increases as the frequency increases; derive a warranty fee for a warranty on the parts of the target vehicle according to the derived degree of deterioration of the parts such that the warranty fee increases as the derived degree of deterioration of the parts increases; change the derived warranty fee, based on the maintenance information included in the acquired updated history information of the target vehicle, such that the changed warranty fee is greater than the derived warranty fee when the maintenance information indicates that the target vehicle has not been inspected for a predetermined period; and output, via the communications network, the changed warranty fee to a terminal device for presentation of the changed warranty fee." These features include additional elements that do not recite an abstract idea and are recited integrally in a manner that, as a whole, integrate any abstract ideas allegedly recited in the independent claims into a practical application of the improvement to computer-based determination of a warranty fee based on a condition of a vehicle, as summarized above and provided in paragraphs [0004 ]-[0010] of the publication. In other words, independent claims 1 and 4 recite the features that provide the improvement described in the specification (see MPEP § 2106.05(a)), as discussed during the interview.”
	The Examiner respectfully disagrees.
While the applicant has argued that the deriving and changing a warranty fee do not require any action by a person or people, the Examiner respectfully disagrees. As currently claimed the changing of the fee is based on if the vehicle has not been inspected for a predetermined period, which is organizing the human activity as it monitors if the client or customer has had their vehicle inspected as scheduled. While the claims have been amended to establish a first and second processor the specifics as to how the steps are performed is still not claimed. That is the generic processors are performing functions without any specifics as to how the processor carries out those functions or even what the specifics of those functions are. As previously noted this amounts to merely applying the abstract idea to a computer, see MPEP 2106.05(f). As previously noted in the prior response, if the claim recites only the idea of a solution or outcome, i.e., the claim fails to recite details of how a solution to a problem is accomplished, the claim does not integrate the judicial exception into a practical application. That is the recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words “apply it”.
	As far as the limitations not reciting any mental processes, the claims do not explain or limitation how the functions are carried out and as such allow for the computer to be merely presenting the data to the user and allowing the user to determine what the fees are. Merely requiring a processor does not exclude the calculations from being performed by a person. 
	As stated in the 101 rejection the amended limitations merely recite generic computer hardware in the form a processor and memory on a communication network. The functions themselves are merely applying the abstract idea on a computer, see MPEP 2106.05(f) and as such do not render the claims into a practical application. Merely updating the data is data storage which is an extra solution activity step, see MPEP 2106.05(g). This is not the same as improving the equations or the process but rather merely updating the values and reporting out the current conditions, which does not improve the computer or the process by merely reports the conditions as noted. 
	As for the applicant’s publication the cited paragraphs outline the intended result and function without any specifics as to how they are achieved. As such any specific improvements are not established. These paragraphs fail to establish how the recited limitations are achieved and how they are an improvement other than it uses a computer to track the vehicle usage. As such these are not considered to be an improvement but rather the intended goal of the invention. While the applicant has stated that the amended claims recite the improvement, as discussed above in detail these elements merely recite generic hardware with no specifics as to how the function results are achieved. This is also consistent with what was discussed during the interview on June 8, 2022. As such the claims amount to merely applying the abstract idea on a computer and therefore fail to render the claims into a practical application. Therefore the rejections have been maintained.
Applicant's arguments with respect to claims 1, 2 and 4-8 have been considered but are moot in view of the new ground(s) of rejection. Specifically the arguments regarding the newly amended material that " a second processor programmed to ... change the derived warranty fee, based on the maintenance information included in the acquired updated history information of the target vehicle, such that the changed warranty fee is greater than the derived warranty fee when the maintenance information indicates that the target vehicle has not been inspected for a predetermined period" are moot in view of the new grounds of rejection. Specifically the Examiner has cited Baeza and Kelly to address the newly amended claim language.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patrick Anderson, “DMV proposes $250 car inspection late fee”, https://www.providencejournal.com/story/news/2017/11/01/dmv-proposes-250-car-inspection-late-fee-in-rhode-island/17582321007/ , Providence Journal, Nov. 1, 2017.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        9/21/2022